Citation Nr: 1602887	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  09-37 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI) (including light sensitivity, headaches, memory loss and dizziness), to include as secondary to service-connected posttraumatic stress disorder (PTSD), depression, and intermittent explosive disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to November 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This matter was remanded by the Board in May 2013 in order to afford the Veteran his requested Board hearing.  In this regard, in June 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At such time, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the January 2012 supplemental statement of the case.  38 C.F.R.§ 20.1304(c) (2015).  Therefore, the Board may properly consider such newly associated evidence.

In a January 2009 rating decision, the AOJ awarded service connection for adjustment disorder with mixed anxiety and depressed mood with a 50 percent rating, effective November 10, 2007.  Subsequently, in a June 2012 rating decision, the AOJ recharacterized the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood as PTSD, depression, and intermittent explosive disorder and granted an increased rating of 70 percent and entitlement to a total disability rating based on individual unemployability (TDIU), effective October 19, 2011.  In a January 2015 statement, the Veteran argued that PTSD was the proper diagnosis during his original evaluation and, as such, the award of a 70 percent rating and TDIU should be retroactive to the date of his original award, i.e., November 10, 2007.  As the Veteran did not enter a timely notice of disagreement as to the June 2012 rating decision, his January 2015 statement is tantamount to a freestanding claim for an earlier effective date.  

The Board notes that in Rudd v. Nicholson, 20 Vet. App. 296   (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date. When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed. Id. at 299-300.  

Therefore, the Veteran is advised that the only way for him to claim entitlement to an effective date prior to October 18, 2011, for the award of a 70 percent rating for his service-connected psychiatric disability and TDIU is by alleging CUE, with specificity, in the June 2012 rating decision that awarded such benefits.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); see also 38 C.F.R. § 20.1104 (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran contends that he suffers from residuals of a TBI related to his military service.  In this regard, the evidence of record documents several head injuries in service, to include a grade III concussion in November 2006 as noted in his service treatment records.  At his June 2015 Board hearing, the Veteran testified to hitting his head while driving a convoy, which he never reported.  Immediately following his discharge from service, the Veteran jumped out of a moving vehicle in November 2007, which caused a significant head injury.  The Veteran testified at his hearing that he was feeling hopeless and depressed at the time.  The Veteran's brother, who was in the car with him at the time, noted in a December 2009 statement that the Veteran felt like he did not deserve to be alive and seemed to be self-medicating with alcohol at the time of the incident.  

A December 2008 VA examiner noted the Veteran's grade III concussion in service and his post-service head trauma.  The examiner opined that the Veteran's residuals are more likely than not related to his post-service injury and not his military injury, since the post-service injury was far more serious.  In an April 2009 addendum opinion, another VA examiner concurred with these findings.  

However, the Veteran reported in his October 2009 substantive appeal that he experienced headaches, light sensitivity, and dizziness prior to his November 2007 injury.  The Veteran's contentions were not considered in the December 2008 and April 2009 VA opinions.  

In a May 2010 opinion, a VA examiner opined that it is less likely than not that the Veteran's drinking the night of the November 2007 injury was caused by or the result of his service-connected adjustment disorder.  The examiner noted that the Veteran had no history of self-medicating with alcohol and that it was likely that drinking alcohol that night caused him to become depressed and agitated.  

The Board finds that a further VA examination and opinion is necessary to resolve the Veteran's claim.  In this regard, the Board finds that the prior VA examiners did not sufficiently address the Veteran's statements with respect to his head injuries and the residual symptoms that occurred prior to November 2007.  Furthermore, while the May 2010 VA examiner attempted to distinguish between the Veteran's service-connected adjustment disorder and a separate anxiety disorder, in a May 2012 VA examination, the examiner opined that the Veteran had diagnoses of PTSD, depression, and intermittent explosive behavior.  The examiner noted that the Veteran had previously been diagnosed with adjustment disorder but that the Veteran's psychiatric conditions were interactive and inseparable.  Thus, all of the Veteran's psychiatric diagnoses and symptomatology must be considered in addressing the events of November 2007, which led to his TBI.  

Furthermore, VA treatment records dated in September 2011 indicated that the Veteran was in prison.  The Veteran indicated that he had attempted to speak to the medical staff in the jail and that he may do so again.  Thus, while on remand, records of any treatment while the Veteran was incarcerated must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim and provide any necessary authorization forms so as to allow VA to obtain private records, to specifically include any treatment received while the Veteran was incarcerated.  After receiving any necessary authorization forms, the AOJ should obtain all identified records, to include the aforementioned private treatment records.  All reasonable attempts should be made to obtain any identified records and noted in the claims file, to include following the procedures set forth in 38 C.F.R. § 3.159.  For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

2.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the etiology of his residuals from a TBI.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should opine as to the following: 

(A)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current residuals of a TBI are related to his military service, to include the documented concussion in service treatment records and the other injuries reported by the Veteran, to include the injury while driving a convoy.  The examiner must comment on the Veteran's reports of headaches, light sensitivity and dizziness during military service.  

(B)  If not, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's residuals of a TBI were caused OR aggravated by (i.e., permanently increased in severity) his service-connected PTSD.  In this regard, the examiner should consider the Veteran and his brother's statements with respect to the Veteran self-medicating with alcohol the night of his November 2007 TBI.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset of symptoms.  The rationale for any opinion offered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

